Exhibit 10(f)

AMENDMENT TO THE ENERGY FUTURE HOLDINGS CORP. 2005

EXECUTIVE SEVERANCE PLAN AND SUMMARY PLAN DESCRIPTION

THIS AMENDMENT to the Energy Future Holdings Corp. 2005 Executive Severance Plan
and Summary Plan Description (the “Plan”), originally effective as of May 20,
2005, is made by Energy Future Holdings Corp. (the “Company”) this 10th day of
December 2010, to be effective as of January 1, 2009.

WITNESSETH:

WHEREAS, the Company desires to amend the Plan to clarify the applicability of
the exemption from Section 409A of the Internal Revenue Code of 1986, as amended
for certain separation pay plans and, where necessary, to comply with Code
Section 409A and the regulations and other guidance promulgated thereunder; and

WHEREAS, the Company has the sole discretion to change, modify, alter or amend
the Plan at any time;

NOW, THEREFORE, in consideration of the premises contained herein, the Company
shall amend the Plan as follows, effective as of January 1, 2009.

1. The Section entitled “Eligibility to Participate In the Plan” shall be
amended by adding the following questions and answers to the end to read as
follows:

 

  “- When will I be treated as having terminated employment under this Executive
Severance Plan?

For purposes of this Executive Severance Plan, you are treated as having
experienced a termination of employment on the date on which you and the Company
reasonably anticipate that you will perform no further services for the Company
or any affiliate of the Company.

 

1



--------------------------------------------------------------------------------

  - What is Section 409A of the Internal Revenue Code and when will it apply to
my benefits under this Executive Severance Plan?

Section 409A of the Code governs benefits that constitute a “deferral of
compensation” under a nonqualified deferred compensation plan, as described
thereunder. For benefits subject to Code Section 409A, the Executive Severance
Plan must be designed and operated in accordance with the requirements of Code
Section 409A. In the event that all or any portion of the benefits under this
Executive Severance Plan do not satisfy the requirements of Code Section 409A,
either in form or operation, you may be required to pay an excise tax.

To the extent that any portion of this Executive Severance Plan does not
constitute a separation pay plan exempt from the requirements of Code
Section 409A, and an ambiguity exists with respect to any benefit under this
Executive Severance Plan, the Company will interpret the Executive Severance
Plan in such manner as it, in its sole and absolute discretion, deems necessary
to comply with the requirements of Section 409A of the Code.”

2. The introductory sentence to the first question and answer of the Section
entitled “Benefits Available Under this Executive Severance Plan”, is hereby
amended in its entirety to read as follows:

“Subject to the Company’s timely receipt of an executed Agreement and Release, a
Participant under this Executive Severance Plan will receive the following
benefits:”

3. Paragraph 1 of the first question and answer of the Section entitled
“Benefits Available Under this Executive Severance Plan”, is hereby amended in
its entirety to read as follows:

 

  “1. Severance Payment

Participants in this Executive Severance Plan will receive a one-time lump sum
cash severance payment in an amount equal to: (i) a multiple of the
Participant’s annualized base salary, such multiple to be based on the
Participant’s position with the Company immediately prior to the termination as
set forth in the following chart plus (ii) the Participant’s target annual
incentive award for the year of the termination, prorated for the portion of the
year prior to such termination.

 

2



--------------------------------------------------------------------------------

Position

   Multiple of
Base Salary

Chief Executive Officer

   3x

Member of Senior Leadership Team

   2x

Member of Leadership Team

   1x

The severance payment will be made within the 90-day period following the
Participant’s termination of employment; provided that if the 90-day period
begins in one taxable year of the Participant and ends in a subsequent taxable
year of the Participant, such payment shall be made in the subsequent taxable
year. Notwithstanding the foregoing, if the Participant is a “specified
employee” within the meaning of Code Section 409A, the severance payment will,
to the extent required under Code Section 409A, be made on the first business
day following the expiration of six months from the date of Participant’s
termination of employment.

The severance payment will be subject to all applicable tax withholdings and
will also be reduced by the amount of any obligations which the Participant owes
to the Company. Such obligations may include, but are not limited to, some or
all of the following:

 

  (1) The entire balance, if any, owed under the Company’s appliance purchase
plan, energy conservation program or employee relocation plan; and

 

  (2) Any amounts owed on Company issued or sponsored travel or credit cards or
any other expenses or payments for which the Company should be reimbursed.”

4. Paragraph 2 of the first question and answer of the Section entitled
“Benefits Available Under this Executive Severance Plan”, is hereby amended in
its entirety to read as follows:

 

  “2. Health Care Benefits

Participants who, under the terms and conditions of the applicable health care
plans covering them immediately prior to their severance, are eligible for
retiree health care coverage will be able to participate in, and receive, such
retiree health care coverage subject to the terms and conditions of the relevant
health care plan documents as they may be amended (or terminated) from time to
time. Participants who are not eligible for, or who do not choose coverage
under, the Company’s retiree health care coverage, will

 

3



--------------------------------------------------------------------------------

be eligible for continued health care coverage in accordance with applicable
law. The required contribution by the Participant for such continued coverage
for the period set forth in the following chart will be the applicable employee
rate, unless and until the Participant becomes eligible for coverage for a
particular type of benefit through employment with another employer, at which
time the required contribution for continuing such benefit coverage hereunder
shall be the applicable COBRA rate for such benefit. The period of continued
health care coverage provided for herein shall run concurrently with the
Participant’s available COBRA coverage period.

 

Position

   Period of
Subsidized
Premium for
Health Care
Coverage

Chief Executive Officer

   18 months

Member of Senior Leadership Team

   18 months

Member of Leadership Team

   1 year

If a Participant who is the Chief Executive Officer or a member of the Senior
Leadership Team is covered under the Company’s health care plans through the end
of such eighteen (18) month period, then such Participant shall receive an
additional payment, on the last day of such eighteen (18) month period, in an
amount equal to the monthly cost of such coverage (determined as of such date)
for the period provided in the following table:

 

Position

   Period of
Subsidized
Premium for
Health Care
Coverage  

Chief Executive Officer

     18 months   

Member of Senior Leadership Team

     6 months   

Such payment shall be made in a lump sum.”

5. Paragraph 7 of the first question and answer of the Section entitled
“Benefits Available Under this Executive Severance Plan”, is hereby added to
read as follows:

“7. Administrative Delay in Payment. Benefits under this Executive Severance
Plan shall be paid on the date specified hereunder; provided that, in the case
of administrative necessity, the payment of such benefits may be delayed up to
the last day

 

4



--------------------------------------------------------------------------------

of the calendar year in which payment would otherwise be made or, if later, the
15th day of the third calendar month following the date on which payment would
otherwise be made.”

IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
instrument comprising an Amendment to the Energy Future Holdings Corp. Executive
Severance Plan, Energy Future Holdings Corp. has caused these presents to be
duly executed in its name and on its behalf this 20th day of December, 2010.

 

By:  

/s/    RICHARD LANDY

  Richard Landy   Executive Vice President, Human Resources

 

5